Citation Nr: 0116046	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  01-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability, currently characterized as paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
June 1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the September 1999 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that constructively reopened the claim and denied 
entitlement to service connection for paranoid schizophrenia.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
schizophreniform disorder in August 1981 and notified the 
veteran of that decision by letter; he did not appeal.  

2.  Evidence received since the August 1981 decision includes 
a current diagnosis of a psychiatric disability.  


CONCLUSIONS OF LAW

1.  The August 1981 decision is final.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a).  

2.  The evidence received since the August 1981 decision is 
new and material evidence; the claim of entitlement to 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The RO first denied entitlement to service connection for 
schizophreniform disorder in August 1981 because it found 
that the veteran's disability was the result of his own 
willful misconduct, and the veteran did not appeal.  

At the time of the August 1981 decision, the RO considered 
the evidence, which included service medical records, Form 
DD 214, and a May 1981 formal application for service 
connection.  Service medical records showed that the veteran 
was hospitalized for approximately six weeks from November 
1979 to December 1979 after being unfit for duty twice due to 
alcohol ingestion.  The discharge diagnosis was alcoholism 
with episodic excessive drinking.  In January 1981, the 
diagnosis was paranoid schizophrenia with chronic alcohol 
abuse and rule-out suicidal ideation.  In March 1981, a 
Medical Board Examination report included diagnoses of 
schizophreniform disorder, which did not exist prior to 
enlistment, and mixed multiple substance abuse, which existed 
prior to enlistment.  The Medical Board found that the 
veteran's severe self-administration of illicit amphetamines 
precipitated his acute episode of schizophreniform disorder.  
Form DD 214 showed that the veteran received an honorable 
discharge from service for physical disability resulting from 
intentional misconduct or willful neglect.  The May 1981 
formal application for service connection showed no treatment 
for a psychiatric disorder since service.  

In February 1994, January 1995, March 1997, and July 1999, 
the veteran filed applications to reopen the claim for 
service connection for a psychiatric disorder, which he 
characterized as schizophrenia and depression.  In September 
1999, the RO constructively reopened the claim and denied 
entitlement to service connection for paranoid schizophrenia 
because it found that the veteran's disability was the result 
of his own willful misconduct.  The veteran perfected a 
timely appeal.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The new evidence submitted since August 1981 includes VA 
medical records, the February 1994 and May 1995 formal 
applications for service connection, a January 1995 
authorization for release of information, and lay statements.  

The VA medical records since August 1981 are material because 
they include a diagnosis of a current psychiatric disability.  
A valid claim requires proof of a present disability.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
hospitalized from January 1994 to February 1994 with Axis I 
diagnoses including dysthymia, and he reported feeling 
depressed for twelve years.  He was hospitalized from June 
1999 to July 1999 with Axis I diagnoses including paranoid 
schizophrenia.  In August 1999, the VA Axis I diagnoses 
included paranoid schizophrenia in partial remission and 
depressive disorder, not otherwise specified.  The August 
1999 VA examiner opined that current paranoid schizophrenia 
had persisted and recurred for 18 years and was a maturation 
of the in-service schizophreniform disorder.  Additional VA 
diagnoses from December 1994 to June 1997 included bipolar 
disorder, bipolar versus schizoaffective disorder, 
depression, and rule out schizoid personality.  The August 
1999 VA examination report is also material because the 
examiner noted that the veteran had been hospitalized for VA 
psychiatric treatment from July 1999 to August 1999, which 
records were not obtained or confirmed as unavailable.  The 
February 2000 VA treatment report is also material because 
the veteran reported that he had applied for Social Security 
Disability (SSD) benefits, which records were not obtained or 
confirmed as unavailable.  

The February 1994 and January 1995 formal applications for 
service connection are probative of the issue of entitlement 
to service connection because they show no treatment for a 
psychiatric disability for more than ten years after service 
until the January 1994 VA hospitalization.  Continuity of 
symptomatology is required where the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  The January 1995 authorization 
for release of information is material because the veteran 
identified two treating private hospitals, which records were 
not requested or obtained for the claims folder.  

The lay statements are material because the veteran and his 
representative contend that there was no misconduct in 
service.  In a May 1996 statement, the veteran's 
representative asserted that the veteran received an 
inadequate examination and that an adequate examination would 
have shown that a psychiatric disability was incurred in 
service and caused the veteran's alcohol problems.  In a 
March 1997 statement, the veteran alleged that he took drugs 
and alcohol in service in order to escape mental torture and 
hearing voices in his head after his company commander called 
him a communist spy and verbally abused him.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


Duty to assist

When new and material evidence has been submitted to reopen 
the claim, as it has here, the Board may decide the claim on 
the merits after it determines that the VA fulfilled its duty 
to assist the veteran in the development of the claim.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Justus v. 
Principi, 3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. 
App. 422 (1992).  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  

In this case, the RO obtained service medical records and 
post-service medical records from some of the identified 
health care providers.  The veteran filed numerous lay 
statements with the RO and declined the opportunity for a 
hearing.  The VA has a duty, however, to comply with new 
regulations and to assist the veteran in obtaining his SSD 
records, additional VA and private medical records, and a VA 
examination and medical opinion.  Therefore, appellate 
consideration of the issue of entitlement to service 
connection will be deferred pending completion of the 
development requested in the REMAND portion of this decision.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, the veteran has not been 
prejudiced by the decision.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability is reopened.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The VA has a duty to assist the veteran in obtaining his SSD 
records and additional VA and private medical records.  In 
February 2000, the veteran reported that he had filed a claim 
for SSD benefits.  The record does not show that the 
veteran's SSD records, including medical records, were 
obtained or confirmed as unavailable.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  In addition, although the August 1999 VA examiner 
noted a VA psychiatric hospitalization from July 1999 to 
August 1999, the record does not show that this 
hospitalization report was obtained or confirmed as 
unavailable.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, 
the record does not show that the medical records from the 
two private hospitals identified in the January 1995 
authorization were requested or obtained for the claims 
folder.  Full compliance with the duty to assist includes 
VA's assistance in obtaining relevant records from physicians 
when the veteran has provided concrete data as to time, place 
and identity.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion.  The Secretary shall treat 
an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  A VA examination is necessary 
because the record includes diagnoses of several psychiatric 
disabilities.  Although the March 1981 Medical Board found 
that the veteran's severe self-administration of illicit 
amphetamines precipitated his acute episode of 
schizophreniform disorder, which the August 1999 VA examiner 
believes matured into current schizophrenia, the evidence 
does not include an medical opinion as to whether the 
veteran's current depression, bipolar disorder, or dysthymia 
is related to service.  If a diagnosis is not supported by 
the finding on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2000).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a psychiatric disability 
since January 1994.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, including the veteran's 
SSD and related medical records, the July 
1999-August 1999 VA hospital report, 
private medical records from Washington 
Adventist Hospital and Prince George's 
Hospital since January 1994, which 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's 
psychiatric disabilities, if any, and the 
data required for medical classification; 
b) whether it is as likely as not that a 
current psychiatric disability was 
incurred in service due to alcohol abuse 
and/or severe self-administration of 
illicit amphetamines; c) whether it is as 
likely as not that a current psychiatric 
disability was incurred in service due to 
verbal abuse and being called a communist 
spy by the veteran's commanding officer 
or another in-service event; d) whether 
it is as likely as not that a current 
psychiatric disability preexisted service 
and was aggravated in active service by 
alcohol abuse and/or severe self-
administration of illicit amphetamines; 
and e) whether it is as likely as not 
that a current psychiatric disability 
preexisted service and was aggravated in 
active service due to verbal abuse and 
being called a communist spy by the 
veteran's commanding officer or another 
in-service event.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disability based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

